Citation Nr: 0006242	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-08 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
chronic schizophrenic reaction, undifferentiated type, on 
appeal from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from July 1977 to October 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which increased the veteran's service-
connected evaluation for a schizophrenic reaction from 10 
percent to 30 percent.  The veteran was granted a temporary 
total evaluation because of a period of hospitalization in 
October and November 1996, and this rating is not in issue in 
this appeal.


FINDINGS OF FACT

1.  Under prior VA regulations, the veteran's schizophrenic 
reaction, chronic undifferentiated type, is manifested by a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large," but is not 
considerably or severely impaired by reason of psychoneurotic 
symptoms.  

2.  Under current VA regulations, the veteran's schizophrenic 
reaction, chronic undifferentiated type, is manifested by 
routine behavior, self-care, and normal conversation, with 
symptoms of anxiety and impaired sleep.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for schizophrenic reaction, chronic 
undifferentiated type, have not been met.  38 U.S.C.A. § 
1155, 5107(a) (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9204 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9204 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are negative for examination or 
treatment for a nervous or psychiatric disorder during active 
service.  Naval personnel records show numerous infractions 
of military discipline, resulting in non-judicial punishment 
and, eventually, a period of incarceration.  

Unidentified psychiatric treatment records, subsequently 
indicated to be from Dr. Emilio Pagan-Gordils, a private 
psychiatrist, reveal mental health treatment with Thorazine 
and later with Prolixin.  A VA psychiatric examination in 
March 1984, with an update to August 1984, provided an Axis I 
diagnosis of generalized anxiety syndrome, strong paranoid 
features.  An August 1986 memorandum from Dr. Pagan-Gordils 
disclosed that he had treated the veteran from July 1980 to 
September 1981 and that, based on psychiatric interviews with 
the veteran, his diagnosis had been schizophrenia, 
undifferentiated type.  

An August 1986 letter from Dr. Enrique Carlo Aymat, a 
psychiatrist, disclosed that the veteran had been treated for 
paranoid schizophrenia at the outpatient clinic of the Center 
for Mental Health in Mayaguez from October 1981.  These 
records, available in translation, note symptoms of 
restlessness, depression, insomnia, and visual 
hallucinations.  Treatment was with Prolixin and Cogentin.  

Records from the Departamento de Servicios Contra la Adiccion 
(Department of Services to Combat Addictions) reflect 
treatment in 1987 and 1988.  The veteran was discharged from 
this program at his own request in August 1988.  

In September 1988, the veteran was afforded a VA psychiatric 
examination.  The examiner summarized her findings by stating 
that, although the veteran had spoken very convincingly about 
his delusional beliefs, his statements were completely 
illogical and disconnected from reality, as well as showing 
evident looseness of association.  He described both auditory 
and visual hallucinations and also exhibited broadcasting and 
thought insertion.  Although he did not express overt 
homicidal ideas, at one point he mentioned that he had the 
power to harm others and to do evil things to those who chose 
not to listen to him.  His affect was totally inappropriate.  
Memory and intellectual functioning were very disturbed and 
judgment markedly impaired.  The Axis I diagnosis was 
schizophrenic disorder paranoid type, very actively 
psychotic.  The Axis V level of functioning was found to be 
markedly impaired in all normal parameters. 

In March 1989, VA requested that a board of at least two 
psychiatrists make a complete study of the medical evidence 
in the claims file, especially copies of records from Dr. 
Pagan-Gordils, to determine the correct diagnosis and the 
earliest day of symptoms of a true psychosis.  Although this 
board found symptoms in the records compatible with a 
diagnosis of schizophrenic disorder, undifferentiated type, 
it suggested that further investigation should be done as to 
prior treatment the veteran had been receiving at Mayaguez 
Mental Health Center and at the Departamento de Servicios 
Contra la Adiccion.  The board noted that these records 
suggested that the veteran had a substance use disorder.  

In October 1989, the RO noted that outpatient treatment 
records from the Departamento de Servicios Contra la Adiccion 
had indicated multi-substance drug use by the veteran from 
the age of 20.  It requested a reconciliation of diagnosis in 
an attempt to identify what symptoms and behavior 
characteristics noted in the treatment records of Dr. Pagan-
Gordils might be attributed to substance use disorder since 
1979.  

In November 1988, one of the members of the board submitted a 
memorandum stating that she had found "great contradiction" 
between the veteran's behavior in the records from Mayaguez 
Mental Health Center and Departamento de Servicios Contra la 
Adiccion and her September 1988 psychiatric examination.  She 
suspected that the veteran might have been under the 
influence of drugs when he manifested what had appeared to be 
psychotic symptoms during her examination.  She now 
considered as the most likely diagnoses:  (1)  substance use 
disorder: drug addiction; and (2) schizophrenic disorder by 
history.

A VA hospital report reflecting treatment in March 1990 
provided Axis I diagnoses of schizophrenia, chronic 
undifferentiated type in acute exacerbation; and cannabis and 
cocaine abuse, episodic.  During a VA psychiatric examination 
in November 1993, the veteran denied the use of drugs for the 
past two years, although his computer file revealed a 
positive urine test for cocaine the prior February.  Although 
initially found to be alert and oriented, with good attention 
and concentration and clear and coherent speech, when 
confronted with the fact of the drug test, he became hostile, 
aggressive, and discourteous.  The Axis I diagnoses were 
schizophrenia, chronic undifferentiated type; substance use 
disorder, cocaine and cannabis in alleged remission.

A VA hospitalization report in July 1994 provided an Axis I 
diagnosis of schizophrenia, paranoid type, in acute 
exacerbation.  The Axis V global assessment of functioning 
(GAF) was currently 70; for the past year 40.  A January 1996 
VA Medical Certificate stated that the veteran readily 
admitted taking cocaine actively.  He became rowdy and 
verbally abusive and did not accept the type of treatment 
recommended.  Diagnoses were drug abuse/dependency; and 
history of schizophrenia.  

A VA hospitalization report, reflecting treatment in August 
and September 1996, disclosed that, approximately three weeks 
before admission he began to feel anxious and easily 
irritable, with insomnia and nightmares.  Mental status 
examination revealed that he had good personal hygiene and 
was cooperative with the interview.  His speech was logical, 
coherent, and relevant, although circumstantial at times.  He 
was not hallucinating, but did have persecutory ideas.  There 
was no evidence of suicidal or homicidal ideas.  His mood was 
anxious with rather blunted affect.  He was well oriented, 
and his memory fairly well preserved for all events, but 
judgment and insight were poor.  The Axis I diagnosis was 
chronic schizophrenia, undifferentiated type, with acute 
exacerbation of symptoms; and substance abuse disorder, 
cocaine dependence in remission.  The Axis V GAF was 
currently 50.

On subsequent VA hospitalization in October and November 
1996, the veteran complained of hearing voices, irritability, 
anxiety, and sleeplessness.  Mental status examination upon 
admission was similar to that found on prior admission, but 
with additional symptoms of some delusions, difficulty in 
concentrating, poor attention span, poor judgment and 
insight, and an anxious mood with a suspicious affect.  No 
visual or auditory hallucinations were noted.  The diagnosis 
was chronic schizophrenia, paranoid type with acute 
exacerbation of symptoms.  The GAF upon admission was 40.  
For the past year, it was estimated as 50.

In May 1997, the veteran was afforded another VA psychiatric 
examination.  Following a review of the veteran's medical 
records prior to the interview, the examiner recalled that 
she had dealt with this case a number of times in the past.  
On the first evaluation, in September 1988, the diagnosis had 
been schizophrenic disorder paranoid type, very actively 
psychotic, which had been confirmed by a psychological 
report.  This examiner had also participated as a member of a 
board of two psychiatrists for reconciliation of diagnosis, 
which had reached a final assessment of substance use 
disorder due to drug addiction, and schizophrenic disorder by 
history.  During the interview, the veteran acknowledged that 
he had abused alcohol and also used marijuana and hashish 
while in military service.  In 1987 he had been placed in a 
program for detoxification of his drug habit.  Moreover, in 
addition to numerous hospitalizations beginning in 1994, the 
veteran had been referred to a drug dependent treatment 
program, which he had attended for some time.  The examiner 
observed on objective examination that, from the beginning of 
this interview, the veteran was abnormally hyperactive, 
restless, and verborrheic. When questioned directly in terms 
of the use of cocaine, he stated that he had not used cocaine 
for at least a year.  Examination revealed some persecutory 
ideas and some aggressive tendencies, as well as a tendency 
toward impulsive reactions.  Although not actively 
hallucinating, his affect was very inappropriate, and his 
mood abnormally hyperactive and restless.  His memory was 
grossly preserved, but somewhat disorganized.  Intellectual 
functioning and judgment were fair, but insight poor.  A 
requested urine test for toxicology was subsequently reported 
by the examiner to be "very positive" for cocaine.  The 
examiner stated that the information given by this veteran 
and his behavior observed during the interview were a 
consequence of the active effects of this drug.  The Axis I 
diagnoses were substance use disorder, cocaine dependence; 
and schizophrenic disorder, disorganized type.  The Axis II 
diagnosis was antisocial and borderline personality 
characteristics; and the Axis V GAF was currently 60.


II.  Legal Analysis

The veteran has presented a well-grounded claim for a higher 
disability evaluation for schizophrenic reaction, chronic 
undifferentiated type, within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The veteran's treatment records have been associated with the 
file, and he has been accorded VA examinations.  Since the 
Board is satisfied that all relevant and available facts have 
been properly developed, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The veteran filed his initial claim in October 1980.  The 
claim was first denied because of the character of his 
military discharge.  In October 1983, the RO received a DD 
Form 214 indicating that the veteran's discharge had been 
upgraded to under honorable conditions, but denied the claim 
on other grounds.  In September 1987, the Board remanded the 
case.  Following completion of the terms of the remand, the 
RO again denied service connection.  This decision was 
confirmed by a hearing officer in April 1990.  In December 
1992, the Board granted service connection based on evidence 
provided by Dr. Pagan-Gordils.  The RO implemented the Board 
decision, assigning a 10 percent evaluation effective October 
12, 1983, the date of receipt of the upgraded discharge.  
Within the appeal period, the veteran sought an increase and 
notified the RO of additional pertinent treatment records.  
In August 1995, the RO granted an increase to 30 percent, 
effective October 12, 1983.  The RO granted that effective 
date based on receipt of new and material evidence within the 
appeal period.  The veteran appealed the 30 percent 
evaluation.  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not explicitly consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has, however, considered the appropriate evaluation at 
each stage during this appeal from the initial disability 
rating assigned.  As the regulations and rating criteria to 
be applied are the same, the Board finds no prejudice to the 
appellant in considering the issue as one of entitlement to a 
higher rating on appeal from the initial grant of service 
connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  He has been granted a temporary total evaluation 
based on hospitalization, with which he did not disagree.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record. 

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

During the course of the veteran's claim, the diagnostic 
criteria used for the rating of psychiatric disorders has 
been changed, effective November 7, 1996.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for a 
higher evaluation from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

It is noted that the RO has evaluated this disability under 
both the old and new rating criteria, with notice to the 
veteran as to the new regulations.  

Under the former criteria, the severity of disability was 
based upon actual symptomatology as it affected social and 
industrial adaptability, and two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  38 C.F.R. § 4.130.  To 
warrant a 100 percent evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9204, the attitudes of all contacts except 
the most intimate are to be so adversely affected as to 
result in virtual isolation in the community.  There are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The veteran is demonstrably unable to 
obtain or retain employment.  A 70 percent rating is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, with the psychoneurotic symptoms of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  

A 50 percent rating is warranted when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 30 percent disability rating is warranted when 
there is a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

In evaluating impairment resulting from psychiatric disorders 
under the old criteria, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  The 
principle of social and industrial inadaptability 
contemplates those abnormalities of conduct, judgment, and 
emotional reaction which affect economic adjustment, i.e., 
which produce impairment of earning capacity.  38 C.F.R. 
§ 4.129 (1996).  Great emphasis is placed upon the full 
report of the examiner which is descriptive of actual 
symptomatology.  On the other hand, the examiner's 
classification of the disease is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).  

A 30 percent evaluation under the above code comports with a 
"definite" impairment.  In Hood v. Brown, 4 Vet. App. 
301 (1993), the United States Court of Veterans Appeals 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).  

In evaluating the veteran's service-connected psychiatric 
disorder, the Board must evaluate the credibility and 
probative value of the evidence.  There is considerable 
credible medical evidence of record showing that the veteran 
has an active substance abuse disorder, and that his symptoms 
are often attributable to that disorder rather than his 
psychiatric disorder.  Furthermore, the veteran has proven to 
be an unreliable and incredible witness as to his own drug 
use history, as reflected by examination reports during which 
he denied current drug usage or drug usage within the past 
year, assertions that were objectively demonstrated to be 
false upon drug screening or review of previous drug 
screening.  The Board therefore takes into account the 
veteran's demonstrated unreliability as to his own self-
reported history and attributing his symptoms to psychiatric 
disorder rather than substance abuse disorder.

In reviewing the veteran's psychiatric symptomatology under 
the old criteria, the Board finds that the veteran is not 
"more than moderately" disabled in terms of social and 
industrial inadaptability due to his schizophrenic reaction.  
Although the September 1988 VA psychiatric examination found 
him markedly impaired in all normal parameters, the examiner 
later, after thorough review and comparison of the medical 
records, came to believe that her initial assessment of the 
veteran's psychiatric disability had been incorrect and that 
he may have been under the influence of drugs at that time.  
Since he had definitely been found to have been under the 
influence of cocaine during the May 1997 psychiatric 
interview, the examiner determined that all symptoms and 
behavior during that interview could be attributed to the 
effects of the drug.  

If the extreme symptoms noted during the 1988 and 1997 VA 
examinations are disregarded, the veteran's principal 
symptoms appear to consist of anxiety and anxious affect, 
difficulty in concentrating, lack of attention span, poor 
sleep, and poor judgment and insight.  These symptoms are not 
reflective of a disability more than "moderately large in 
degree."  The evidence shows that the veteran's more severe 
symptoms and impulse impairment are drug related.  Indeed, on 
VA examination in 1997, all symptoms and signs were 
attributed to the active drug impairment at that time.  VA 
regulations prohibit the payment of compensation for the 
results of substance abuse.  38 U.S.C.A. § 105a (West 1991); 
38 C.F.R. § 3.301(1999); VAOPGCPREC 2-98; VAOPGCPREC 7-99.  
Furthermore, the veteran's substance abuse disorder/drug 
addiction, has been determined by the RO to be the result of 
willful misconduct.  See rating decision of December 13, 
1989.  Disorders of willful misconduct origin may not be 
service connected.  38 C.F.R. § 3.301 (1999).  Accordingly, 
the veteran's schizophrenic reaction, chronic 
undifferentiated type, is productive of not more than a 30 
percent disability evaluation under the former regulations.  

Under the revised code, 38 C.F.R. § 4.130, Diagnostic Code 
9204, for a 100 percent evaluation to apply, the evidence 
must show total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

For a disorder to warrant a 70 percent disability rating, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships. 

A 50 percent disability requires that there be occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.   

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss,(such as 
forgetting names, directions, recent events).  

A review of the veteran's objective symptomatology, aside 
from the two examinations in which his behavior and symptoms 
were attributed to being under the influence of drugs, 
reveals that the veteran was seen to be neatly groomed, fully 
oriented, coherent in speech, and with memory fairly well 
preserved.  He showed no evidence of suicidal ideation or of 
psychosis.  In terms of social and industrial impairment, 
recent GAFs were estimated as 50 or 60.  Pursuant to DSM IV, 
a GAF of 50 encompasses serious symptoms, (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
veteran has characteristically not exhibited objective 
symptoms of this nature or degree of severity, except in the 
context of actual or suspected drug use, and, as noted above, 
compensation is not payable for substance abuse disorders or 
disorders of willful misconduct origin. 

Accordingly, the Board finds that the veteran has been most 
equably evaluated at his current rating and that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.  The Board has also considered the 
applicability of the reasonable doubt doctrine, but finds 
that it is not applicable here, as there is no approximate 
balance of positive and negative evidence.  See 38 U.S.C.A. 
§ 5107(b).  


ORDER

An evaluation in excess of 30 percent for schizophrenic 
reaction, chronic undifferentiated type, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

